DETAILED ACTION
This Office action for U.S. Patent Application No. 16/973,263 is responsive to the Request for Continued Examination filed 9 September 2022, in reply to the Final Rejection of 9 June 2022 and the Advisory Action of 24 August 2022.
Claims 1–10 are pending.
In the Final Rejection of 9 June 2022, claims 1–10 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent No. 9,325,973 B1 (“Hazeghi”) in view of International Publication WO2017/149092 A1 (“Aschwanden”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 9 September 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2002/0139920 A1 (“Seibel”) teaches a depth image acquisition system that uses phase differences from a deviation of an orientation of an incident light source from normal to determine a range distance of a target object.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0139920 A1 (“Seibel”) in view of International Publication WO2017/149092 A1 (“Aschwanden”).
Seibel, directed to a system for image acquisition with depth enhancement, teaches with respect to claim 1:
a lighting unit configured to output an incident light signal to be emitted to an object (¶¶ 0049–50, light source 24), the incident light signal being a pulse wave (¶ 0128, pulsed output for rangefinding) or a continuous wave (¶ 0129, continuous output for ranegfinding);
a lens unit configured to concentrate a reflected light signal reflected from the object (¶ 0052, scan lens 39);
an image sensor unit configured to generate electric signals from the reflected light signal concentrated by the lens unit (¶ 0056, detector subsystem 14”);
a tilting unit configured to shift an optical path of at least one of the incident light signal and the reflected light signal for each image frame in units of subpixels of the sensor unit (¶ 0052, “The focal plane can be adjusted by moving the scan lens 39 axially relative to the distal lens 37”; ¶¶ 0062–63, scanning by changing orientation of incident light from distal lens 37); and
an image control unit configured to extract depth information of the object using a phase difference between the incident light signal and the reflected light signal (¶¶ 0125–0128, using phase difference between incident and reflected light to determine range), . . . and
wherein the incident light signal is not a structured light signal (e.g., ¶ 0134, spot scanning as opposed to structured light scanning).
The claimed invention differs from Seibel in that the claimed invention operates at a sub-pixel resolution.  Seibel does not specify this limitation.  However, Aschwanden, directed to a camera, teaches with respect to claim 1:
wherein the image control unit comprises an image controller configured to extract the depth information having a higher resolution than a plurality of subframes generated using the electric signals on the basis of the subframes (22:20–33, superimposing a plurality of images captured by tilting an optical sensor or lens to form a super-resolution image).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the Hazeghi images captured by tilting the projected light at different angles to form a single super-resolution image, as taught by Aschwanden, in order to overcome the limitations of small optical devices, such as a mobile phone camera.  Aschwanden 5:17–26.

Regarding claim 2, Seibel in view of Aschwanden teaches the camera module of claim 1, wherein the image control unit generates a high-resolution subframe having a higher resolution than the plurality of subframes (Aschwanden 22:20–23, super-resolution image), which correspond to reference signals having the same phase and have different optical paths (id., changing of optical path of light by moving lens or optical sensor), by rearranging pixel values of the plurality of subframes (id., as sensor moves, specific pixel areas within move).

Regarding claim 3, Seibel in view of Aschwanden teaches the camera module of claim 2, wherein the image control unit generates a plurality of high-resolution subframes corresponding to reference signals having different phases and extracts the depth information using the plurality of subframes (Seibel ¶ 0108, combining red, green, and blue color images to determine depth).

Regarding claim 4, Seibel in view of Aschwanden teaches the camera module of claim 3, wherein the image control unit rearranges the pixel values of the plurality of subframes in a high-resolution pixel grid in a direction in which the optical path is shifted on the basis of a subframe of which an optical path is identical to a preset reference path among the plurality of subframes (Seibel ¶ 0062, change in orientation only among an axis).

Regarding claim 5, Seibel in view of Aschwanden teaches the camera module of claim 4, wherein the image control unit may rearrange the pixel values of the plurality of subframes in the high-resolution pixel grid by applying weights to the pixel values of the plurality of subframes (Aschwanden 20:29–30:13, shifting optical components to produce the sharpest image).

Regarding claim 6, Seibel in view of Aschwanden teaches the camera module of claim 5, wherein the weights are set differently depending on a size of the subpixels or the direction in which the optical path is shifted (Aschwanden 30:8–9, proportionate signal to shifting actuator so as to provide highest sharpness).
 
Regarding claim 7, Seibel in view of Aschwanden teaches the camera module of claim 1, wherein the image control unit generates low-resolution depth information having the same resolution as the plurality of subframes, which correspond to reference signals and have the same phase as the optical path, on the basis of the plurality of subframes (Seibel ¶ 0108, depth generated from plurality of color images).

Regarding claim 8, Seibel in view of Aschwanden teaches the camera module of claim 7, wherein the image control unit generates a plurality of pieces of low-resolution depth information corresponding to different optical paths and extracts the depth information using the plurality of pieces of low-resolution depth information (Seibel ¶¶ 0064–77, images generated at different times from different angular displacements).

Regarding claim 9, Seibel in view of Aschwanden teaches the camera module of claim 3, wherein the image control unit rearranges the pixel values of the plurality of subframes in a high-resolution pixel grid in a direction in which the optical path is shifted on the basis of low-resolution depth information corresponding to an optical path identical to a preset reference path among the plurality of subframes (Seibel ¶ 0062, change in orientation only among an axis).

Regarding claim 10, Seibel in view of Aschwanden teaches the camera module of claim 9, wherein the image control unit rearranges the pixel values of the plurality of pieces of low-resolution depth information in the high-resolution pixel grid by applying weights to the pixel values of the plurality of pieces of low-resolution depth information (Aschwanden 20:29–30:13, shifting optical components to produce the sharpest image).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0359004 A1
US 2019/0011809 A1
US 2016/0301915 A1
US 2014/0285629 A1
US 2010/0177164 A1
US 2021/0166408 A1 (overlap with current invention; double patent not appropriate)
US 2021/0235059 A1 (overlap with current invention; double patent not appropriate)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/David N Werner/Primary Examiner, Art Unit 2487